DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Borghei (US20110141276A1) hereinafter Borghei in view of Zhang et al. (US20180089409A1) hereinafter Zhang.

Regarding claim 1. Borghei teaches a method, comprising: 
receiving, at a mobile device, in response to a triggering event, signaling that indicates the mobile device is in an unauthorized location, in possession of an unauthorized user, or both (¶0066 see FIG. 3B is a flowchart illustrating exemplary process 320 in a security act where mobile device 106 transmits location information. Mobile device 106 can display (322) a warning indicating that mobile device 106 will be under a secure operating mode. The warning can indicate that geological location information or other information relating to the status of mobile device 106 (e.g., a phone call to a suspicious number) will be transmitted. The warning can give a current user an opportunity to prove the user's authorized identity and prevent disclosure of private information)
prompting, via a display of the mobile device, an input representative of authorized user verification (Fig 5C see element 554 further ¶0023 see a function that calculates a security risk factor can determine that device 106 is associated with a high security risk because a number of failed password attempts has exceeded a threshold number (e.g., 10 attempts). Upon determining that the security risk factor is high, and upon receiving a security command from server 110, mobile device 106 can determine that mobile device 106 is being used by an unauthorized person); 
or 
responsive to the input representative of the authorized user verification and based at least in part on determining that the value of the input fails to satisfy the threshold: 
capturing, at the mobile device, location data associated with a location of the mobile device (¶0071 see Mobile device 106 can submit (328) geographic location information of mobile device 106 to server 110, including a current location and subsequent locations) and 
capturing, at the mobile device via a sensor, environmental data associated with the mobile device (¶0079 see mobile device 106 can capture ambient sounds using a built-in microphone device independent of capturing the video. Mobile device 106 can start recording ambient sounds when mobile device 106 detects voice conversation); 
communicating the captured environmental data and location data to an authorized user of the mobile device (¶0080 see Mobile device 106 can transmit (366) the captured ambient sound, image, and video clips to server 110. In some implementations, the recorded sound, image, and video clips are not presented to the user of mobile device 106 who issued a security request, but to one or more investigative organizations (e.g., the police) to aid the recovery of mobile device 10).  
Borghei teaches responsive to the input representative of the authorized user verification, modify the display of the mobile device based at least in part on determining that a value of the input satisfies a threshold (¶0007 see protect a user's privacy by allowing an authorized user to disable transmission of private information from a mobile device when a malicious user requests the information, or when the mobile device misestimates a security risk. The authorized user can interrupt a transmission by entering an access password to the mobile device in response to a privacy warning. [change from suspicious activity and transmission to secured input is interpreted as enabling circuit])
Borghei does not explicitly teach responsive to the input representative of the authorized user verification, enabling one or more circuits or power supplies of the mobile device based at least in part on determining that a value of the input satisfies a threshold
Zhang however in the same field of computer networking teaches responsive to the input representative of the authorized user verification, enabling one or more circuits or power supplies of the mobile device based at least in part on determining that a value of the input satisfies a threshold (¶0048 see a first thread for matching an unlocking password and a preset password and a second thread for lighting up a display screen are executed in parallel, to unlock and light up the display screen of the mobile terminal. Lighting up the display screen of the mobile terminal may be achieved by invoking light sensation data and color temperature data used the last time the display screen of the mobile terminal was lit up)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the continued usage of the device after successful authorization of Borghei and the teachings of Zhang for powering up the screen light upon successful password to combine the teachings such that Borghei illuminates the screen brighter upon successful password input. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will increase the unlocking speed of the device (see 0003 and 0004 of Zhang).

Regarding claim 2. The already combined references teach the method of claim 1, further comprising disabling the mobile device responsive to the input representative of the authorized user verification and based at least in part on determining that the value of the input fails to satisfy the threshold (Borghei ¶0072 see Mobile device 106 can disable (330) some or all user applications stored on mobile device 106 or accessible from mobile device 106, block, encrypt, or wipe some or all user data stored on mobile device 106 or accessible from mobile device 106, and disable or modify various functions of mobile device 106).  


Regarding claim 4. The already combined references teach the method of claim 1, wherein receiving the signaling in response to the triggering event comprises receiving signaling representative of unauthorized biometric data, unauthorized password data, abnormal location pattern data, or a combination thereof (Borghei ¶0070 see Mobile device 106 can receive (326) a login request, the login request including the simulated password. For example, the login request can include password “9999” which is in the blacklist of passwords. Mobile device 106 will accept “9999” as the simulated password. In some implementations, stages 324 and 326 are interchangeable. For example, mobile device can designate any password the user enters as the simulated password.).  

Regarding claim 5. The already combined references teach the method of claim 1, wherein receiving the signaling in response to the triggering event comprises remotely receiving signaling representative of a notification from an authorized user that the mobile device is in the unauthorized location, in possession of the unauthorized user, or both (Borghei ¶0066 see FIG. 3B is a flowchart illustrating exemplary process 320 in a security act where mobile device 106 transmits location information. Mobile device 106 can display (322) a warning indicating that mobile device 106 will be under a secure operating mode. The warning can indicate that geological location information or other information relating to the status of mobile device 106 (e.g., a phone call to a suspicious number) will be transmitted. The warning can give a current user an opportunity to prove the user's authorized identity and prevent disclosure of private information).  

Regarding claim 6. The already combined references teach the method of claim 1, wherein capturing the environmental data comprises capturing weather data of an environment of the mobile device (Borghei ¶0047 see a weather program installed by the user can remember multiple cities whose weather condition the user has queried, and present a list of the cities for display upon invocation of the weather program ).  

Regarding claim 7. The already combined references teach the method of claim 1, wherein capturing the environmental data comprises capturing sound data of an environment of the mobile device (Borghei ¶0003 see the mobile device can be transitioned into a surveillance mode where the mobile device records or captures information associated with one or more of user actions, ambient sound, images, a trajectory of the device, and transmits the recorded or captured information to the network resource).  

Regarding claim 8. The already combined references teach the method of claim 1, wherein capturing the environmental data comprises capturing an image of the unauthorized user, an image of the environment of the mobile device, or both (Borghei ¶0078 see After displaying the security warning, mobile device 106 can capture (364) visual images using a digital camera of mobile device 106. In addition, mobile device 106 can capture video clips of the surroundings of the device. Capturing the images or video clips can be triggered by an ambient light change of mobile device 106. For example, a picture can be taken when a sensor of mobile device 106 has detected a sudden increase in ambient light, indicating mobile device 106 is taken out of a pocket. Capturing the images or video clips can also be triggered by a change of orientation of mobile device 106. For example, a picture can be taken when a sensor of mobile device 106 has detected that mobile device has changed from a level position into an vertical position, indicating mobile device 106 is being picked up by a user. Mobile device 106 can capture ambient sounds associated with the images or video clips).  

Regarding claim 9. The already combined references teach the method of claim 1, wherein capturing the location data comprises capturing global positioning system (GPS) location data, Wi-Fi signal location data, mobile device tower data, Bluetooth data, or a combination thereof (Borghei ¶0037 see The geographic coordinates can include latitudes, longitudes, and altitudes of mobile device 106. The geographic coordinates can be acquired using a Global Position System (GPS) that is built into or coupled with mobile device 106).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borghei-Zhang further in view of Gokturk (US20090196510A1) hereinafter Gokturk.

Regarding claim 3. Borghei-Zhang teach the method of claim 1, further comprising the mobile device: 
Borghei-Zhang teach communicating the determined location of the mobile device to an authorized user of the mobile device (Borghei ¶0025 see user interface 120 can display map 126, in which the geographical location of mobile device 106 can be indicated using indicator 128 (e.g., a dot, a circle, an icon, etc.)).  
Borghei-Zhang teaches capturing location data (Borghei ¶0032 see Formatting the security information can include extrapolating a path of mobile device 106 based on the set of location coordinates received from mobile device 106, transcribing recorded conversation using speech-to-text conversion software, and providing controls corresponding to the received security risk factor from which server 110 can receive user commands) 
Borghei-Zhang however does not explicitly teach utilizing a machine learning model to determine the location of the mobile device based on the captured environmental data
Gokturk however in the same field of computer networking teaches utilizing a machine learning model to determine the location of the mobile device based on the captured environmental data  (FIG. 18, an objectified image file 1910 is represented as having one or more recognized regions 1912, 1914, and 1916. Consistent with various embodiments described, the recognized regions 1912-1916 may correspond to persons (including faces), text carried on objects, and other designated objects such as landmarks. According to one embodiment, once the images are tagged, the metadata (tags and indexes) can be saved in various forms and locations) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given location mapping and tracking of Borghei-Zhang and the teachings of Gokturk for identifying location information and landmarks in images to combine the teachings such that Borghei refines the location based on the captured image data to identify exact location details. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a more detailed and precise location of the device. 


Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borghei (US20110141276A1) hereinafter Borghei in view of Gokturk et al. (US20090196510A1) hereinafter Gokturk.


Regarding claim 10. Borghei teaches a mobile device, comprising: 
a processing resource (¶0110 see processors); and 
a memory resource in communication with the processing resource and having instructions executable to (¶0110 see memory):
receive a triggering event indicating the mobile device is in an unauthorized location, in possession of an unauthorized user, or both (¶0066 see FIG. 3B is a flowchart illustrating exemplary process 320 in a security act where mobile device 106 transmits location information. Mobile device 106 can display (322) a warning indicating that mobile device 106 will be under a secure operating mode. The warning can indicate that geological location information or other information relating to the status of mobile device 106 (e.g., a phone call to a suspicious number) will be transmitted. The warning can give a current user an opportunity to prove the user's authorized identity and prevent disclosure of private information); Micron 2020-1085.00/US22
BCH Docket No. 1019.0520001prompt, via a display of the mobile device, authorized user verification (Fig 5C see element 554 further ¶0023 see a function that calculates a security risk factor can determine that device 106 is associated with a high security risk because a number of failed password attempts has exceeded a threshold number (e.g., 10 attempts). Upon determining that the security risk factor is high, and upon receiving a security command from server 110, mobile device 106 can determine that mobile device 106 is being used by an unauthorized person); 
responsive to confirmed authorized verification, allow use of the mobile device (¶0007 see protect a user's privacy by allowing an authorized user to disable transmission of private information from a mobile device when a malicious user requests the information, or when the mobile device misestimates a security risk. The authorized user can interrupt a transmission by entering an access password to the mobile device in response to a privacy warning. [change from suspicious activity and transmission to secured input is interpreted as enabling circuit]); 
responsive to unconfirmed authorized verification: 
capture, at the mobile device via a sensor, image data, temperature data, sound data, or a combination thereof, associated with an environment of the mobile device  (¶0071 see Mobile device 106 can submit (328) geographic location information of mobile device 106 to server 110, including a current location and subsequent locations); 
capture, at the mobile device, location data associated with the mobile device (¶0079 see mobile device 106 can capture ambient sounds using a built-in microphone device independent of capturing the video. Mobile device 106 can start recording ambient sounds when mobile device 106 detects voice conversation); 
communicate the location of the mobile device to the authorized user of the mobile device (¶0080 see Mobile device 106 can transmit (366) the captured ambient sound, image, and video clips to server 110. In some implementations, the recorded sound, image, and video clips are not presented to the user of mobile device 106 who issued a security request, but to one or more investigative organizations (e.g., the police) to aid the recovery of mobile device 10).  
Borghei teaches the captured location data (Borghei ¶0032 see Formatting the security information can include extrapolating a path of mobile device 106 based on the set of location coordinates received from mobile device 106, transcribing recorded conversation using speech-to-text conversion software, and providing controls corresponding to the received security risk factor from which server 110 can receive user commands) 
Borghei however does not explicitly teach utilize a machine learning model to determine a location of the mobile device based on the captured image data, temperature data, sound data, or a combination thereof
Gokturk however in the same field of computer networking teaches utilize a machine learning model to determine a location of the mobile device based on the captured image data, temperature data, sound data, or a combination thereof  (FIG. 18, an objectified image file 1910 is represented as having one or more recognized regions 1912, 1914, and 1916. Consistent with various embodiments described, the recognized regions 1912-1916 may correspond to persons (including faces), text carried on objects, and other designated objects such as landmarks. According to one embodiment, once the images are tagged, the metadata (tags and indexes) can be saved in various forms and locations) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given location mapping and tracking of Borghei and the teachings of Gokturk for identifying location information and landmarks in images to combine the teachings such that Borghei refines the location based on the captured image data to identify exact location details. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a more detailed and precise location of the device. 


Regarding claim 11. The already combined references teach the mobile device of claim 10, further comprising the instructions executable to update the machine learning model using the captured image data, temperature data, sound data, or a combination thereof and the location data (Borghei ¶0087 see FIG. 4B illustrates exemplary user interface 400 b that accept various user commands to perform various actions when a high-risk security event has occurred. In some implementations, viewing of user interface 400 b can be limited to a user of an investigative organization. User interface 400 b can include map 408 b for displaying a current position of mobile device 106 (e.g., at circle 410 b). User interface 400 b can further include controls (e.g., pushbuttons) 412, 414, and 416. Controls 412, 414, 416 can be used to activate tracking functions on mobile device 106 [here the machine learning model is interpreted as the server hosting and displaying the data captured by the device including updated and predicted locations – no further information about the model is provided in the claims]).  

Regarding claim 12. The already combined references teach the mobile device of claim 10, further comprising the instructions executable to automatically disable the mobile device responsive to unconfirmed authorized verification (Borghei ¶0006 see Access to function and programs stored on a lost or stolen mobile device can be selectively limited before the device is recovered. For example, functions that can incur costs to the user (e.g., long distance phone calls, text messaging, and data access) can be disabled.).  

Regarding claim 13. The already combined references teach the mobile device of claim 10, wherein the location data comprises global positioning system (GPS) location data, Wi-Fi signal location data, mobile device tower data, Bluetooth data, or a combination thereof (Borghei ¶0037 see The geographic coordinates can include latitudes, longitudes, and altitudes of mobile device 106. The geographic coordinates can be acquired using a Global Position System (GPS) that is built into or coupled with mobile device 106).  

Regarding claim 14. The mobile device of claim 10, further comprising the instructions executable to: Micron 2020-1085.00/US23 
BCH Docket No. 1019.0520001request from the authorized user of the mobile device an indication whether to disable the mobile device responsive to unconfirmed authorized verification (Borghei ¶0021 see security risk factor can be used to alert the authorized user that mobile device 106 is likely stolen, as well as to proactively set mobile device 106 to a an appropriate secure operating mode to protect user data and to aid recovery); 
disable the mobile device responsive to receipt of an indication from the authorized user to disable the mobile device or responsive to a lack of indication from the authorized user after a threshold period of time (Borghei ¶0086 see User interface 400 a can include pushbutton 404 that allows the user to secure mobile device 106. Pushbutton 404 can active a second user interface that enables the user to select various levels of secure operation modes. The user can select a secure operation mode that the user feels most appropriate for the situation); and 
allow use of the mobile device responsive to receipt of an indication from the authorized user to allow use of the mobile device (Borghei ¶0074 see After the warning is shown, and if the current user fails to intervene, mobile device 106 can record user actions on mobile device 106. The recorded user actions can include a username and password entered by the user to secure websites, user entered address for map searches, instant text messaging content, pictures taken by the user, and segments of telephone conversations, among others).  
Regarding claim 15. The already combined references teach the mobile device of claim 10, 
Borghei does not explicitly teach wherein the instructions executable to utilize the machine learning model to determine the location of the mobile device further comprise instructions executable to compare the captured image data, temperature data, sound data, or a combination thereof and the captured location data to a database of trained environmental and location data
Gokturk however in the same field of computer networking teaches wherein the instructions executable to utilize the machine learning model to determine the location of the mobile device further comprise instructions executable to compare the captured image data, temperature data, sound data, or a combination thereof and the captured location data to a database of trained environmental and location data (Gukturk ¶0183 see One text extrapolation technique may provide for a build of a database, table, or other relational data structure which relates a recognized text with other words, names or phrases. For example, a database may be built which associates individual words in a library of potentially recognized words with other relevant words. Thus, for example, a database may be provided which relates potentially recognizable words with one or more other relevant words. As an example, a database may be built based on locations, restaurants names, hotel names, yellow pages.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given location mapping and tracking of Borghei and the teachings of Gokturk for utilizing a database to determine and manage locations and landmarks to combine the teachings such that Borghei refines the location based on the database of landmarks and locations of Gokturk. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a more detailed and precise location of the device. 


Regarding claim 16. Borghei teaches a mobile device, comprising: 
a plurality of sensors (Fig 7 elements 710, 712, 714, 716); 
a processing resource communicatively coupled to the plurality of sensors (¶0110 see processors); and 
a memory resource in communication with the processing resource and having instructions executable to (¶0110 see memory): 
determine a triggering event indicating the mobile device is in an unauthorized location, in possession of an unauthorized user, or both, has occurred utilizing a first machine learning model based on received biometric data, password data, location pattern data, or a combination thereof (¶0041 see server 110 can determine the security risk factor based on the security status determined for mobile device 106. For example, the security risk factor can be calculated based on a location of mobile device 106. Server 110 can include, or be connected to, a database that contains historical data on locations where theft rate is significantly higher than other areas [database is interpreted as the first machine learning model comparative model of locations and crimes]); 
prompt, via a display of the mobile device, authorized user verification (Fig 5B element 544 ); 
responsive to confirmed authorized verification within a threshold period of time, allow use of the mobile device (¶101 see authorized user who knows the password of mobile device 500 b can interrupt the count down by, for example tapping on button 544 to enter the password.); 
responsive to unconfirmed authorized verification or non-response within the threshold period of time: Micron 2020-1085.00/US24 
BCH Docket No. 1019.0520001capture, at the mobile device via a first sensor of the plurality of sensors, environmental data associated with the mobile device; (¶0003 see the mobile device can be transitioned into a surveillance mode where the mobile device records or captures information associated with one or more of user actions, ambient sound, images, a trajectory of the device, and transmits the recorded or captured information to the network resource) 
capture, at the mobile device via a second sensor of the plurality of sensors, location data associated with the mobile device (¶0101 see If the current user does nothing, location information can be transmitted at the end of the count down as indicated in messaging area 542); 
communicate the location of the mobile device to the authorized user of the mobile device (Fig 1A element 106); and 
disable the mobile device (¶0072 see Mobile device 106 can disable (330) some or all user applications stored on mobile device 106 or accessible from mobile device 106, block, encrypt, or wipe some or all user data stored on mobile device 106 or accessible from mobile device 106, and disable or modify various functions of mobile device 106).  
Borghei teaches the captured location data (Borghei ¶0032 see Formatting the security information can include extrapolating a path of mobile device 106 based on the set of location coordinates received from mobile device 106, transcribing recorded conversation using speech-to-text conversion software, and providing controls corresponding to the received security risk factor from which server 110 can receive user commands) 
Borghei however does not explicitly teach utilize a second machine learning model to determine a location of the mobile device based on the captured environmental data 
Gokturk however in the same field of computer networking teaches utilize a second machine learning model to determine a location of the mobile device based on the captured environmental data (FIG. 18, an objectified image file 1910 is represented as having one or more recognized regions 1912, 1914, and 1916. Consistent with various embodiments described, the recognized regions 1912-1916 may correspond to persons (including faces), text carried on objects, and other designated objects such as landmarks. According to one embodiment, once the images are tagged, the metadata (tags and indexes) can be saved in various forms and locations) 
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given location mapping and tracking of Borghei and the teachings of Gokturk for identifying location information and landmarks in images to combine the teachings such that Borghei refines the location based on the captured image data to identify exact location details. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a more detailed and precise location of the device. 

Regarding claim 17. The already combined references teach the mobile device of claim 16, further comprising the instructions executable to covertly capture the environmental data and the location data (Borghei ¶0078 see After displaying the security warning, mobile device 106 can capture (364) visual images using a digital camera of mobile device 106. In addition, mobile device 106 can capture video clips of the surroundings of the device. ¶0031 see The security information can include one or more sets of location coordinates, operating status of mobile device 106, and recorded user actions and user conversations.).  

Regarding claim 18. The already combined references teach the mobile device of claim 16, further comprising the instructions executable to determine the triggering event has occurred responsive to receipt of a request from the authorized user to determine a location of the mobile device (Borghei ¶0020 see the security commands, mobile device 106 can transmit its current geographic location coordinates (e.g., latitude, longitude, altitude) to a network resource 110 (hereafter also referred to as server 110). The geographic location coordinates can identify a current location of mobile device 106, which can be displayed on map 126 using location indicator 128 see user interface on Fig 1A highlighting the users ability to see data and information on device).  

Regarding claim 19. The already combined references teach the mobile device of claim 16, wherein the instructions executable to utilize the first machine learning model to determine the triggering event has occurred further comprise instructions executable to compare the received biometric data, password data, location pattern data, or a combination thereof to a database of trained identification and location data (Borghei ¶0022 see the security risk factor can be determined based on passwords entered into mobile device 106. If repeated attempts to enter a correct password fail (e.g., a person tried ten times without succeeding), or passwords from a “blacklist” are entered, the security risk factor can be increased. The blacklist can include passwords that a rightful owner do not use (or is prevented from using), but the thief or hacker are tempted to try. For example, passwords “1234” or “abcd” can be in the blacklist).  


Regarding claim 20. The already combined references teach the mobile device of claim 16, 
Borghei does not explicitly teach wherein the instructions executable to utilize the second machine learning model to determine the location of the mobile device further comprise instructions executable to compare captured image data, temperature data, sound data, or a combination thereof and the captured location data to a database of trained environmental and location data 
Gukturk however in the same field of computer networking teaches wherein the instructions executable to utilize the second machine learning model to determine the location of the mobile device further comprise instructions executable to compare captured image data, temperature data, sound data, or a combination thereof and the captured location data to a database of trained environmental and location data (Gukturk ¶0183 see One text extrapolation technique may provide for a build of a database, table, or other relational data structure which relates a recognized text with other words, names or phrases. For example, a database may be built which associates individual words in a library of potentially recognized words with other relevant words. Thus, for example, a database may be provided which relates potentially recognizable words with one or more other relevant words. As an example, a database may be built based on locations, restaurants names, hotel names, yellow pages.).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given location mapping and tracking of Borghei and the teachings of Gokturk for utilizing a database to determine and manage locations and landmarks to combine the teachings such that Borghei refines the location based on the database of landmarks and locations of Gokturk. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a more detailed and precise location of the device. 


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449